NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-3380
                                       ___________

                            IN RE: JERMAINE JOHNSON,
                                                Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                  (Related to M.D. Pa. Crim. No. 1:14-cr-00243-001)
                      ____________________________________

                        Submitted Pursuant to Fed. R. App. P. 21
                                  November 14, 2019

        Before: SMITH, Chief Judge, CHAGARES and COWEN, Circuit Judges

                            (Opinion filed: December 6, 2019)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM

       Pro se petitioner Jermaine Johnson seeks a writ of mandamus to compel the

District Court to rule on a motion he filed pursuant to 28 U.S.C. § 2255. A writ of




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
mandamus may be warranted where a district court’s “undue delay is tantamount to a

failure to exercise jurisdiction.” See Madden v. Myers, 102 F.3d 74, 79 (3d Cir. 1996).

      On November 18, 2019, the District Court entered an order directing the

Government to respond to Johnson’s pending motions, directing the Clerk of Court to

appoint counsel for Johnson, and indicating that a separate order would be entered

scheduling an evidentiary hearing. Because the case is now moving forward, we find no

reason to grant the “drastic remedy” of mandamus relief. See In re Diet Drugs Prods.

Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005) (citation omitted). We have full

confidence that the District Court will rule on Johnson’s § 2255 motion within a

reasonable time. Accordingly, we will deny Johnson’s mandamus petition.




                                            2